Citation Nr: 0604209	
Decision Date: 02/14/06    Archive Date: 02/22/06

DOCKET NO.  98-03 116A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in No. Little Rock, Arkansas


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and a friend


ATTORNEY FOR THE BOARD

Ronald W. Scholz, Senior Counsel 

INTRODUCTION

The veteran served on active duty from September 1972 to May 
1975.

This matter comes to the Board of Veterans' Appeals (Board) 
from an RO rating decision and was last remanded in August 
2003.  The veteran appeared before the undersigned Acting 
Veterans Law Judge at a video conference hearing in March 
2003. 

In its August 2003 remand, the Board directed the RO to issue 
a statement of the case addressing (in pertinent part) claims 
for service connection for back, knee, and hip disabilities 
and for increased ratings for bilateral hammertoe 
disabilities.  This was done in December 2004, but the 
veteran failed to file a substantive appeal.  Therefore, 
these issues are not on appeal and will not be further 
discussed.  
 

FINDING OF FACT

The veteran has a combined rating of 50 percent: 30 percent 
for a hammertoe deformity of the right foot, 20 percent for a 
hammertoe deformity of the left foot, and a noncompensable 
rating for bone graft residuals of the right tibia and hip; a 
VA physician (after reviewing the entire claims folder) 
concluded in June 2004 that the veteran "should be able to 
obtain gainful employment with certain limitations."  


CONCLUSION OF LAW

The criteria for TDIU are not met.  38 U.S.C.A. § 5107 (West 
2002); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2005).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to notify and assist 

When an application for benefits is received, VA has certain 
notice and assistance requirements under the law.  See 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  

Proper notice under the law must be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits and 
must:  (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim.  Pelegrini v. Principi, 18 Vet. App. 
112, 120-21 (2004) (Pelegrini II).  A letter sent by the RO 
in April 2004 advised the veteran of all four elements 
required by Pelegrini II.  

Although proper notice was ultimately provided after the 
initial adjudication of the veteran's claim, this is harmless 
error.  The RO sent the veteran notice in April 2004 and 
subsequently readjudicated his claim in a December 2004 
supplemental statement of the case.  VA has also provided him 
every opportunity to submit evidence, argue for his claim, 
and respond to VA notices.  

Numerous medical records from VA and the Social Security 
Administration are in the claims file, as is the transcript 
of the March 2003 Board hearing.  The veteran underwent a VA 
examination in June 2004 (and the report of this examination 
has been obtained and reviewed).  He has not indicated that 
there are any outstanding records pertaining to his claim.

VA has satisfied its duties to notify and assist and 
additional development efforts would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991).  
Therefore, the veteran is not prejudiced by the Board's 
adjudication of his claim.   

II.  Entitlement to a TDIU 

The veteran has a combined rating of 50 percent: a 30 percent 
rating for a hammertoe deformity of the right foot, a 20 
percent rating for a hammertoe deformity of the left foot, 
and a noncompensable rating for bone graft residuals of the 
right tibia and hip.

A TDIU may be assigned where the schedular rating is less 
than total, when the disabled person is, in the judgment of 
the rating agency, unable to secure or follow a substantially 
gainful occupation as a result of service-connected 
disabilities:  Provided that, if there is only one such 
disability, the disability shall be ratable at 60 percent or 
more, and that, if there are two or more disabilities, there 
shall be at least one disability ratable at 40 percent or 
more, and sufficient additional disability to bring the 
combined rating to 70 percent or more.  38 C.F.R. § 4.16.  In 
determining whether a veteran is entitled to a TDIU, neither 
nonservice-connected disabilities nor advancing age may be 
considered.  38 C.F.R. §§ 3.340, 3.341(a), 4.19; Hersey v. 
Derwinski, 2 Vet. App. 91, 94 (1992).

As the veteran does not have a single disability rated at 60 
percent, or a combined disability rating of 70 percent with 
one disability rated at 40 percent, he does not meet the 
schedular criteria for assignment of a TDIU.

38 C.F.R. § 4.16(b) provides for extra-schedular 
consideration in cases where a veteran is unemployable by 
reason of service-connected disabilities but fails to meet 
the above-listed percentage standards.   In this case, 
however, a VA physician (after reviewing the entire claims 
folder) concluded in June 2004 that the veteran "should be 
able to obtain gainful employment with certain limitations."  
Accordingly, extra-schedular consideration is not warranted. 

In March 2005, the veteran's representative submitted a copy 
of a March 2005 VA letter denying the veteran entitlement to 
Vocational Rehabilitation and Employment services (Voc 
Rehab).  The letter was signed by a VA psychologist who 
stated (in pertinent part) that it was not reasonable to 
expect that the veteran would be able to train for or get a 
suitable job at present.  The representative's submission of 
this letter implies an argument that because the veteran was 
denied Voc Rehab, he is therefore entitled to a TDIU.  Yet 
the March 2005 letter denying Voc Rehab did not state or even 
suggest that the veteran was unemployable solely due to his 
service-connected disabilities, and in any case, little 
weight can be afforded to the opinion of a psychologist 
concerning the impact of orthopedic disabilities on 
employability.  
      
For the reasons stated above, the preponderance of the 
evidence is against the claim for a TDIU.  38 U.S.C.A. § 
5107.


ORDER

A TDIU is denied.



____________________________________________
David A. Saadat
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


